Citation Nr: 1433907	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  02-04 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for impotence.

2.  Entitlement to service connection for impotence.

3. Whether new and material evidence has been received to reopen the claim of service connection for a bladder disorder.

4.  Entitlement to service connection for a bladder disorder.

5.  Entitlement to a compensable evaluation for the service-connected left herniorrhaphy with left orchiectomy.

6.  Entitlement to an effective date prior to July 30, 1998 for the assignment of special monthly compensation (SMC) based on anatomical loss of a creative organ.



REPRESENTATION

Appellant represented by:	Hugh Cox, Attorney at Law


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to September 1945 and was a prisoner of war (POW) of the German Government from February 1944 to April 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO.

This case involves a lengthy procedural history.  A brief statement on the origination of the claims presently on appeal may be helpful.

The claims involving impotence and a bladder disorder (Issues #1-4) arose from a July 2008 rating decision of the RO.  In that decision, the RO declined to reopen claims for service connection for impotency and a bladder disorder.

The increased rating claim was placed into appellate status by the Board in April 2011.  Historically, in October 2007, the Board denied a claim for SMC for anatomical loss of a creative organ.  This decision was vacated by the U.S. Court of Appeals for Veterans Claims (Court) in an April 2010 decision.  

In April 2011, the Board granted the claim and, in so doing, determined that the issue of a compensable evaluation for the service-connected left herniorrhaphy with left orchiectomy was subject to further action by the RO.  The claim was thus remanded to the RO and has now been returned to the Board.

The earlier effective date claim arose from a May 2011 rating decision which implemented the Board's award of SMC for anatomical loss of a creative organ.  Thereafter, in June 2012, the RO revised the effective date assigned.

The Board notes that, in his October VA Form 9 (new and material claims), and February 2013 VA Form 9 (earlier effective date claim), the Veteran requested a hearing with the Board.  In November 2013, the Veteran withdrew this request. Therefore, the Board finds that there is no hearing request pending at this time. 

The Board has considered documentation included in Virtual VA and VBMS.

The reopened claims of service connection for impotence and a bladder disorder and the claim for a compensable evaluation for the service-connected left herniorrhaphy with left orchiectomy are being remanded to the Agency of Original Jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed October 2007 decision, the Board denied the claim of service connection for impotence and a bladder disorder; the Veteran was notified of that decision and apprised of his appellate rights, but did not appeal.

2.  The evidence pertaining to impotence and a bladder disorder received subsequent to the October 2007 decision of the Board is neither cumulative nor repetitive of that previously considered, and relates to an unestablished fact that raises a reasonable possibility of substantiating the claims.   

3.  In September 1945, the Veteran separated from service; a claim for SMC was not received within one year of date of discharge.  

4. There were no informal or formal claims, or written intent to file a claim of service connection for SMC dated prior to the July 30, 1998 claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claims of service connection for claimed impotence and a claimed bladder disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  An effective date earlier than July 30, 1998, the date of claim, for the award of special monthly compensation based on loss of use of a creative organ is not assignable by law. 38 U.S.C.A. §§ 1114(k), 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.159, 3.160, 3.350(a), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Given the favorable action taken in reopening the previously denied claims for service connection, a full discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time as for these claims.

As for the claim for an earlier effective date, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  The appeal regarding an earlier effective date is a "downstream" issue in that it arose following the initial grant of SMC.  

By letter dated in November 2006, VA notified the Veteran of the information and evidence needed to substantiate a SMC claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA also notified the Veteran as to how VA assigns disability ratings and effective dates.  The effective date issue was most recently readjudicated in the February 2013 Statement of the Case.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, and identified private medical records.  A VA examination is not needed as current findings would not serve to establish entitlement to an earlier effective date. 

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. See 38 C.F.R. § 3.159.


New & Material Evidence Claims

The claims for impotence and a bladder disorder are reopened because, since the last final denial of the claim by the Board in October 2007, the Veteran submitted literature supporting the increased prevalence of urogenital diseases among former POWs of World War II and the Korean Conflict.  

The Veteran has described conditions he endured while being held captive as a POW in a hanger among 500 others, wherein he held his urine for long periods of time and was exposed to unsanitary conditions.  He contends he has suffered from a weak bladder and other genitourinary problems since that time.

This evidence is suggestive of a link between service and the Veteran's current disorders.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.)  

Thus, on this record, the claims are deemed to be reopened.


Earlier Effective Date for SMC

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a).

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).

The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  But in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative. Cintron v. West, 13 Vet. App. 251, 259 (1999).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be pain or furnished to any individual under the laws administered by the Secretary. See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).

But VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it."); see also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

In short, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process-even for years-if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).

The Court has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r)

In this case, in April 2011, the Board awarded SMC for anatomical loss of a creative organ based on removal of the left testicle.

In May 2011, the RO implemented the Board's decision, and assigned an effective date of April 18, 2002, the date found to be the date of claim for SMC.

In June 2012, the RO amended the effective date for SMC to July 30, 1998.  The RO determined that an error had been made in the May 2011 decision, and found July 30, 1998 to be the proper date of claim for SMC.

VA law provides that entitlement to special monthly compensation is warranted if a Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2013).

VA regulations provide that loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

The Board can point to no communication prior to July 30, 1998 which could be interpreted as an informal claim to support the award of an earlier effective date for SMC.  The Board cannot identify any communication showing an intent to apply for such benefits.  Brokowski, 23 Vet. App. at 84.  Additionally, in a claim for increase or to reopen, a report of examination or hospitalization may be accepted as an informal claim for benefits, but that is not the case here.  38 C.F.R. § 3.157(b).

The exact date on which entitlement arose need not be ascertained in order to conclude that the July 30, 1998, date selected by the RO is the earliest possible effective date here.

The reason for this is that, to the extent that entitlement arose prior to July 30, 1998, the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after July 30, 1998 would similarly not entitle the Veteran to an effective date earlier than that already assigned.

The Board has considered the Veteran's attorney's arguments that a claim for SMC should have been inferred from claims for a higher rating for the service-connected left herniorrhaphy dated prior to July 30, 1998, citing Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).

However, the Board finds Akles distinguishable from the present matter.  In Akles, the Court held that a request for an increase in benefits involving a creative organ is an inferred claim for special monthly compensation regardless of whether the issue is raised by the Veteran.   

Here, however, the Veteran's prior claims for increase did not specifically involve a creative organ as in Akles.  The Veteran's disability here was rated under Diagnostic Code 7338, the code pertaining to hernias, and was characterized as "herniorrhaphy, left" in rating decisions and other documents.    

Therefore, the claim for an effective date earlier than July 30, 1998, for the award of special monthly compensation based on loss of use of a creative organ must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.



ORDER

As new and material evidence has been received to reopen the claim of service connection for impotence, the appeal to this extent is allowed subject to further action as discussed hereinbelow.

As new and material evidence has been received to reopen the claim of service connection for a bladder disorder, the appeal to this extent is allowed subject to further action as discussed hereinbelow.

The claim for an effective date earlier than July 30, 1998 for the grant of special monthly compensation on account of loss of use of a creative organ is denied.


REMAND

A VA examination is needed to address the etiology of the Veteran's impotence and bladder disorder.  It does not appear that an opinion has been obtained on whether either disorder may be etiologically related to any incident of his active duty, particularly his POW status from February 1944 to April 1945, as contended by the Veteran.  Secondary service connection should also be addressed.

Additionally, a VA examination is needed to assess the present status of the Veteran's left herniorrhaphy with left orchiectomy.  The last VA examination addressing this disability was conducted in 2006.  

The Veteran's attorney argues that his remaining testicle is non-functioning, warranting a compensable rating under 38 C.F.R. § 4.115b, Diagnostic Code 7524.  See, e.g., November 2012 correspondence.  A current examination must be provided.

Accordingly, these remaining matters are REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed impotence and bladder disorder.

The examiner is to be provided access to the claims folder and Virtual VA in connection with the evaluation.  Any indicated studies deemed necessary by the examiner should be accomplished.    

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current impotence or bladder disorder is due to an injury or other event or incident of his period of active service, to particularly include his POW status from February 1944 to April 1945.  

The VA examiner should further opine as to whether it is at least as likely as not that impotence or a bladder disorder were caused or aggravated (permanently made worse) by any service-connected disability, including any medications used to treat such a disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

The examiner should be advised that at present, the service-connected disabilities include the following: anxiety with posttraumatic stress disorder; degenerative disc disease of the lumbar spine along with residuals of compression fractures; chondromalacia patella and arthritis of the bilateral knees; hypertension; and left herniorrhaphy with left orchiectomy.

A complete rationale for all conclusions expressed should be set forth in the report of examination.  

2.  The RO then should have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected left herniorrhaphy with left orchiectomy, in accordance with the applicable worksheets for rating those disabilities.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims files.  

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


